UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1295


In re: REMY BEAMON,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                       (8:20-cr-00040-PX-1; 8:19-cr-00570-PX-2)


Submitted: April 14, 2022                                         Decided: April 19, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Remy Beamon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Remy Beamon petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his motion for compassionate release. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied without prejudice Beamon’s motion for compassionate release

on March 25, 2022. Accordingly, because the district court has recently ruled on Beamon’s

motion, we deny the mandamus petition as moot. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2